DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov (US 7,768,018) in view of Cok (US 2004/0135160). 
Regarding claim 10, Smirnov teaches a method of forming a hard nanomask for transferring a substantially periodic pattern into a curved substrate, the method comprising: 
depositing a first material to form a surface layer on top of a surface of a substrate (col. 3, ln. 5-10); 

at least some of the elements having the following structure in cross-section: an inner region of first material (amorphous silicon 304, col. 3, ln. 22), a first outer region of a second material (silicon nitride 208, col. 4, ln. 41) covering a first portion of the inner region,
 and a second outer region of the second material covering a second portion of the inner region and connecting with the first outer region at a wave crest, wherein the first outer region is substantially thicker than the second outer region (col. 2, ln. 14-24), and wherein the second material is formed by modifying the first material by the flow of ions (col. 4, ln. 44), 
wherein the elongated elements are oriented along lines of intersections of the surface layer with a set of parallel planes (Fig. 5), 
and wherein the flow of ions is arranged so as a local plane of ion incidence is substantially perpendicular to the set of parallel planes and oriented along a local surface normal of the surface layer (Fig. 5).  
Smirnov does not teach a curved substrate or a curved surface layer. 
Cok teaches a curved substrate and a curved surface layer wherein OLED elements are deposited. [0025-0027]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate of Smirnov by providing a curved substrate or a curved surface layer, as taught by Cok, because it would provide improved light distribution from the light source with reduced distortion of an image on display [0009]. 
Regarding claim 16, Smirnov teaches a wavelength of the substantially periodic array is in a range from 20 to 150 nm (col. 8, claim 2).  

Regarding claim 18, Smirnov teaches the flow of ions comprises a flow of N2+, N+, NO+, NH, 02+, Ar+, Kr+, Xe*, or a mixture of Ar* and N2+ ions (col. 4, ln. 27).  
Regarding claim 19. Smirnov teaches a thickness of the first outer region is at least 4 nm (col. 8, claim 4).  
Regarding claim 20, Smirnov teaches a thickness of the second outer region is no more than 2 nm (col. 8, claim 6).  
Regarding claim 21, Smirnov teaches the second material is silicon nitride, silicon nitride containing 5-15 at% of gold, silicon-germanium nitride, silicon oxide, gallium nitride, gallium oxide, aluminum nitride, aluminum oxide, gallium aluminum nitride, or gallium aluminum oxide (col. 8, claim 7).  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov and Cok as applied to claim 10 above, and further in view of Parker (US 5,165,954).
Regarding claim 25, Smirnov does not teach the curved substrate is positioned stationary with respect to the flow of ions, wherein the flow of ions is shaped by grids.  
Parker teaches a substrate (32) is positioned stationary with respect to the flow of ions (fig. 1), wherein the flow of ions is shaped by grids (20, 22, 24, 28).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved substrate of Smirnov by providing the curved substrate is positioned stationary with respect to the flow of ions, wherein the flow of ions is shaped by grids, as taught by Parker, because it would prevent undesirable exposure of the mask to the ion beam (col. 4, 15-25). 

Parker teach the first material is amorphous silicon and wherein the method further comprises, prior to irradiating the surface of the curved surface layer with the flow of ions, depositing a layer of amorphous silicon containing 5-15 at% of gold onto the curved surface layer (col. 4, ln. 55-60).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first material of Smirnov by providing the first material is amorphous silicon and wherein the method further comprises, prior to irradiating the surface of the curved surface layer with the flow of ions, depositing a layer of amorphous silicon containing 5-15 at% of gold onto the curved surface layer, as taught by Parker, because it would provide a metallic element chosen to be compatible with the metallic film forming opaque portions of the mask to minimize the concern of introducing foreign substance into the mask (col. 3, ln. 10-20). 
Allowable Subject Matter
Claim 22-24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794